PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_JUD_01_ME_02_FR.txt. 139

OPINION DISSIDENTE DE M. PESSOA

I.

L’INCOMPETENCE.

I. — La compétence de la Cour ne peut résulter que du
Pacte, articles 13 et 14, ou de son Statut, qui sont ses lois
constitutionnelles.

D'après l’un et l’autre, pour que la Cour soit compétente,
il ne suffit pas que les Parties soient des États ou des Mem-
bres de la Société des Nations (articles 34 et 36 du Statut) ;
il est encore indispensable que l’affaire, par sa propre nature,
ait « un caractére international » et soit réglée par le droit
international (articles 13 et 14 du Pacte et. 38 du Statut).
Cette dernière condition a déjà été reconnue et proclamée
plus d’une fois par la Cour: Arrêts n° 2, pp. 12 et 16;
n° 13, pp. 27 et 28, etc. Dans toutes les affaires entre deux
États où l’un a pris en mains la défense des intérêts de ses.
ressortissants, par exemple dans les affaires du Wimbledon,
Mavrommatis, Haute-Silésie, etc., la Cour, pour prouver sa
compétence, a toujours relevé que l’objet du confit était réglé
par le droit international et que la décision devait avoir pour
but de garantir des principes ou des actes de droit interna-
tional. | |

Or, la Cour elle-même avoue dans l’arrêt prononcé sur le
différend franco-serbe (page 18), auquel elle renvoie pour ce
qui regarde sa juridiction dans laffaire franco-brésilienne, que
cette affaire « concerne exclusivement des rapports entre l’État
emprunteur et des personnes privées, c’est-à-dire des rapports
qui, par eux-mêmes, sont du domaine du droit interne ».

Il m'a donc paru évident que la Cour n'était pas compé-
tente pour juger ce différend. 7 i

Si l'élargissement de la juridiction de la Cour est désirable,
il faut cependant commencer par modifier les lois d’où elle’
tire cette juridiction.

2. — Pour justifier, en l'espèce, sa compétence, la Cour
explique (arrêt en l'affaire serbe, p. 18) que, le Gouvernement
T40 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSOA

brésilien ayant fait « valoir que le service des emprunts était
effectué par lui en pleine conformité avec les obligations résul-
tant des contrats, ce point de vue ne fut pas partagé par le
Gouvernement français, et, à partir de ce moment, il y eut
entre les deux Gouvernements une divergence de vues.... C’est
cette divergence de vues entre les deux Gouvernements et non
le différend entre le Gouvernement brésilien et les porteurs
français des emprunts, que le compromis a soumis à la Cour. »,

Mais il n'y a aucune distinction entre cette divergence de
vues et « le différend du Gouvernement brésilien avec les
porteurs frangais ». a

Le Brésil entendait que les services des emprunts fussent
faits en papier; les porteurs français en réclamaient le. paie-
ment en or.

Le Gouvernement français se décide à prendre fait et cause
pour les porteurs.

Quelle est la divergence de vues entre les deux Gouverne-
ments? La méme, absolument la méme qui existait entre
le Brésil et les porteurs: le Gouvernement brésilien continue
à défendre le paiement en papier, et le Gouvernement français,
se faisant l'écho des prétentions des porteurs, continue, à
exiger le paiement en or que ceux-ci demandaient. Aucune
différence.

L'identité en est tellement évidente que la Cour n’a pu
s'empêcher de la confesser (arrêt franco-serbe, p. 18): « .... au
fond », dit-elle, « la divergence entre les deux Gouvernements
est identique au différend qui existait déjà entre le Gouverne-
ment débiteur et ses créanciers ».

Mais, si la divergence entre les deux Gouvernements est
identique au différend qui existait déjà entre le Gouvernement
débiteur et ses créanciers, différend qui, selon l'arrêt, « concerne
exclusivement des rapports de droit interne » et échappe, en
conséquence, à la juridiction de la Cour, on ne voit pas pour-
quoi et comment la divergence entre les deux Gouvernements
pourrait être du domaine de cette juridiction.

3. — La Cour prétend maintenant que ce ne sont pas seu-
lement les questions de droit international qui peuvent lui
I4r ARRET N° 15. —— OPINION DISSIDENTE DE M. PESSÔA

être soumises, Et, en faveur de la nouvelle doctrine, elle
invoque Valinéa 2 de l’article 36 du Statut, d’après lequel les
États peuvent reconnaître comme obligatoire la juridiction de
la Cour sur les différends d’ordre juridique ayant pour objet
« la réalité de tout fait qui, s’il était établi, constituerait la
violation d’un engagement international ». A Vappui de cette
disposition, la Cour fait observer que l’article 13 du Pacte
mentionne les différends susdits « parmi ceux qui sont géné-
ralement susceptibles d’une solution arbitrale ou judiciaire ».

Mais, premièrement, la disposition de l’article 36, alinéa 2,
est restreinte au régime de la clause obligatoire, régime spécial,
si différent du régime normal, que le Statut spécifie séparément
les cas de compétence dans l’un et dans l’autre (articles 36
et 38). En second lieu, il n’y a dans le cas franco-brésilien
aucun fait qui, une fois établi, constitue la violation d’une
obligation internationale ; il y a des contrats passés entre un
Gouvernement et des particuliers, contrats régis, de l’aveu de
la Cour, par le droit interne du débiteur ou du créancier,
et dont la violation n'est, par conséquent, qu’un acte de droit
privé.

4. — Encore une considération. Un État peut prendre fait
et cause pour ses ressortissants. C’est sous l'égide de ce prin-
cipe que la France a assumé devant la Cour la défense des
intérêts des porteurs français.

Mais quels sont, dans cette affaire, les ressortissants de la
France ? Qui sont les porteurs français ?

Personne ne le sait. Personne ne peut le savoir. Étant
donné la nature des titres, librement transmissibles, les por-
teurs français de l’époque du compromis peuvent même n'être
plus des porteurs.. Et alors, où trouverons-nous la légitimité
de l'intervention de la France? Le Gouvernement français
lui-même ignore quels sont ceux de ses ressortissants pour
lesquels il plaide. Dans les cas Mavrommatis, Wimbledon,
Haute-Silésie, on savait bien qui étaient les ressortissants
grec, ou allemands. Les procés respectifs les individualisaient
clairement. Ici, non; ici on ne les connaît pas et on n’a pas
‘le moyen de les connaître. On est en face d’un Etat qui
prend la défense de personnes inconnues, anonymes et peut-
être même déjà inexistantes.
142 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSÔA.

Il est vrai que le Brésil, malgré cela, a accepté le compro-
mis ; mais la compétence de la Cour ne peut pas avoir comme
base la volonté ou la tolérance des Parties. La Cour ou est
compétente de par son Statut, ou ne l'est pas. Si elle ne
l’est pas, l'accord des Parties ne peut lui donner un pouvoir
que sa loi fondamentale lui refuse.

5. — Pour les raisons que je viens d’exposer, il m’a sem-.
blé que la Cour, au lieu de répudier sa jurisprudence pour
s’ingérer dans des affaires de droit privé, au risque de provo-
quer à l’avenir de graves conflits, aurait dû se déclarer incom- .
pétente et laisser ainsi libre à la France et au Brésil la voie.
de l'accord direct ou celle de l'arbitrage, qui sont les seules
voies appropriées à de tels litiges.

IT.
L’'INTERPRÉTATION DES PARTIES.

6. — Il n'y a pas de doute que tantôt les contrats, tantôt
les titres, tantôt les prospectus des emprunts brésiliens
contiennent la clause or. Mais cette constatation matérielle, à
elle seule, ne résoud pas la question soumise à la Cour.

Ce qu’il importe de savoir, c’est si cette clause représente
réellement le résultat d’un accord préalable, réfléchi et déli-
béré entre les Parties, et si elle traduit de la part du Brésil
lintention et l'engagement formel de supporter la déprécia-
tion de la monnaie française. Or, les allégations produites
sur ce sujet par le Gouvernement brésilien ont fait naître
en mon esprit des doutes que les considérants de arrêt

s

ne sont pas parvenus à dissiper.

7. — La dépréciation du franc commença en 1913. En 1917,
date où le Brésil, d’après l'arrêt, a repris le service effectif
des intérêts des emprunts, la livre sterling monta à frs. 27,83
{au lieu de frs. 25,22) et le dollar à frs. 5,86 (au lieu de
frs. 5,18).

_ À partir de 1919, la chute se précipita dans des propor-
tions alarmantes, comme le démontre le tableau de moyennes

suivant :
143 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSOA |

Années. Livre. Dollar.
1919 31,844 7:307
1920 52,676 14,476
IQ21I 52,204 13,541
1922 54,633 15,013
1923 75,689 7 16,572
1924 85,682 ._ 19,414

En 1925, la dépréciation s’aggrava encore (£1 = frs. 102,237 ;
$1 = frs. 21,175). En 1926, au mois de juillet, une livre valait
243 francs! Au second semestre méme de cette année, la réaction
commença : le franc fut se revalorisant, et depuis 1927 il repré-
sente à peu près un cinquième de sa valeur (£1 = frs. 124,21;
$x = frs. 25,50). -

Or, de 1017 à 1927, durant dix ans, durant vingt semestres
accomplis, les porteurs des emprunts brésiliens, en dépit
de l'énorme dépréciation du franc et de la perte de millions
que cette dépréciation représentait pour eux, ont reçu tran-
quillement, sans protestation ni réclamation, en francs-papier
ainsi dépréciés, les intérêts de leurs titres !

Est-il admissible qu'ils eussent agi de cette façon, s'ils
avaient été convaincus que les contrats leur garantissaient
. le paiement en or?

Ce fait démontre sans aucun doute que, pour les créanciers
eux-mêmes, la clause or, attachée au paiement des intérêts
et de l’amortissement des emprunts, n’a pas la signification
‘ qui aujourd'hui lui est attribuée.

8. — Pour l'arrêt, la « période significative » au sujet
de l’inaction des porteurs français est « celle de 1919 à 1924 »,
car, « jusqu’en 1919 il semble que la valeur de la monnaie
française ne se soit que légèrement écartée de la base or »
(page 37).

La « période significative », au sujet de l'inaction des
porteurs français, commence non pas en 1919 mais en 1917,
car à cette époque la dépréciation du franc excédait déjà 10%,
ce qui, sur un total d'intérêts supérieur à 8.000.000 de francs
par an, représente une valeur assez considérable. En ce qui
concerne le terme final de la période, le compromis, qui est
du 27 août 1927, déclare que les paiements en papier ont eu
lieu jusqu'à cette date (« jusqu’à présent », dit l’article premier).
144 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSÔA

Nous avons donc raison en plaçant la période entre 1917
et 1927.

Mais passons outre et acceptons la période fixée par l'arrêt,
c'est-à-dire de IgIg jusqu'au premier semestre, inclusivement,
de 1924 (les négociations diplomatiques ayant commencé le
1% septembre).

Nous nous trouvons alors devant ce fait:

La valeur totale des emprunts brésiliens est de 200 millions
de francs. Leurs intérêts annuels correspondent à 8.400.000 francs.
Ces chiffres, selon l'arrêt, représentent de l'or.

En 1919, la dépréciation du billet de banque français fut
de 21 %. En touchant en papier leurs 8.400.000 francs d'intérêts,
les porteurs perdirent 1.764.000 francs. En 1920, dépréciation
53 %, préjudice 4.452.000. En 1921, dépréciation 52%, pré-
judice 4.368.000. En 1922, dépréciation 54%, préjudice 4.536.000.
En 1023, dépréciation 67%, préjudice 5.628.000. Finalement,
en 1924, dépréciation 71%, préjudice (un semestre) 2.982.000.

De sorte que, de 1919 à 1924, les porteurs des titres brési-
liens — parmi lesquels des porteurs, pour ainsi dire, permanents,
toujours les mêmes, des banquiers, des compagnies, des capita-
listes, possédant, dès l’époque de la souscription, des milliers de
titres — reçurent, au lieu de 46.200.000 francs, moins que la
moitié, c'est-à-dire 22.470.000 francs, subissant ainsi un préju-
dice de 23.730.000 !

Et devant cette perte colossale ils n’articulérent jamais une
protestation ou une réclamation, ni auprès des gouvernements,
ni auprès des tribunaux, ni même auprès des journaux ! Quelle
explication ce fait peut-il avoir, sinon que l'intention des Par-
-ties n’avait pas été de contracter en or et que les porteurs
étaient sûrs de ne pas avoir droit à des paiements en or?

9. — On dira que tous les porteurs ne sont pas des porteurs
français, et que, à la charge de ceux-ci, qui sont les seuls
représentés dans la cause, on ne saurait imputer la totalité de
cet énorme préjudice. Mais la grande majorité des porteurs
est composée de porteurs français ; donc la plus grande partie

des pertes leur incombe, et leur inaction prouve bien qu'eux
aussi étaient certains que le débiteur n’était pas obligé au paie-
ment en or.
145 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSOA

Le silence des créanciers d’autres nationalités montre que
cette conviction était unanime.

10.:— L'arrêt fait observer, pour expliquer l'attitude des
créanciers, que «les porteurs [français] étaient nombreux ;
qu'en tant qu’individus ils étaient sans pouvoir vis-à-vis du
Gouvernement brésilien, et qu'il leur fallait s'associer et inté-
resser à leur cause le Gouvernement français » (page 32).

Mais les porteurs français n'avaient pas besoin de s'associer
et de se concerter pour la défense de leurs droits. Cette défense
était organisée depuis le premier moment de la chute du franc,
car l'Association nationale des Porteurs français de Valeurs
mobilières, qui. a demandé l'intervention du Gouvernement
français dans cette affaire, existe depuis 1898 et a pour but
précisément « la défense des porteurs français des valeurs mobi-
lières françaises et étrangères émises ou négociées en France »,
ainsi que le dit expressément l’article premier de ses statuts.
Au surplus, les titres des emprunts ne se trouvent pas seule-
ment entre les mains d'individus, sans pouvoir vis-a-vis des
gouvernements, mais principalement entre les mains de compa-
gnies, de banquiers et de capitalistes, qui ont des avocats à
leur disposition et connaissent très bien la voie qui conduit
aux gouvernements et aux tribunaux.

II. — On prétend aussi que, s agissant de titres transmis-
sibles de la main à la main, il n’y a pas moyen d’en identifier
les porteurs pour opposer l'interprétation individuelle de cha-
cun a l'interprétation qui résulte des termes littéraux des
contrats. Mais l’arrét lui-méme considère les porteurs français
comme parfaitement identifiés, autrement il n’aurait pas reconnu
le Gouvernement français comme ayant qualité pour se présenter
devant Ja Cour. D’ailleurs, pour les fins de notre argumenta-
tion, cette identification n’est pas nécessaire, car ce que nous
alléguons, — et les faits le témoignent, — c’est qu'aucun des
porteurs, quels que soient son nom, nationalité, qualité ou
profession, n'a jamais entendu les contrats comme étant des
contrats or. La transmissibilité des titres, au lieu d’affaiblir,
renforce notre argument. Elle fait présumer que le nombre
des porteurs pendant la période de cinq ans et demi, fixée
par l'arrêt, doit avoir été vraiment très élevé, et, malgré
146 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSOA

cela, aucune opposition n’a paru dans aucun pays contre le
paiement en papier des emprunts brésiliens.

12. — C'est donc un fait incontestable: de 1917, date
de la reprise du service des emprunts, à 1927, date du
compromis, ou, comme le veut l'arrêt, de 1919, date où
la dépréciation du franc s’accentua, à 1924, date où les
négociations diplomatiques se sont engagées, le Brésil paya
toujours en papier, et les souscripteurs et porteurs, malgré
toutes les mentions d’ov des lois d’autorisation, des décrets,
des contrats, des titres, des coupons et des prospectus, reçurent
toujours en papier, soufirant un préjudice qui, seulement dans
la période de 1919 à 1924, se monte à 23.730.000 francs sur
46.200.000 ! oe

Voila Vinterprétation donnée aux contrats par les propres
Parties.

13. — Mais d’autres faits, aussi importants, démontrent que
cette interprétation traduisait la conviction générale. Les débats
de laffaire franco-serbe ont, en effet, permis de voir bien clai-
rement que, non seulement les porteurs de titres mais aussi
les banquiers et, ce qui est plus grave, le Gouvernement lui-
méme, n’interprétaient pas autrement les contrats serbes, qui
sont, sous ce point de vue, parfaitement identiques aux
emprunts brésiliens. |

C'est ainsi que, toutes les fois que la Serbie exigeait de l'or
en acompte de ses emprunts, les banques lui faisaient payer,
sous le nom de primes forfaitaires, une somme complémentaire.
. C'est ainsi que, en I92I, la Serbie n’ayant pas encore
recu une partie (14 millions de francs) de son emprunt de
1913, ce fut en francs-papier fortement dépréciés (£1 =frs. 52,204;
$I = 13,541) qu'on lui a remis cette somme.

C'est ainsi que lorsque, en conséquence des difficultés de la
guerre, la France, d'accord avec l’Angleterre, s’est chargée de
fournir à la Serbie les fonds nécessaires aux paiements dus aux
porteurs de ses emprunts, ce fut aussi en francs-bapier dépré-
ciés qu'elle fournit les provisions réclamées.

14. — On fait observer que ces faits ne peuvent pas être
‘opposés aux porteurs, qui n’en ont pas la responsabilité. Mais
ils servent à montrer comment les contrats étaient interprétés
147 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSOA

par tous ceux qui prenaient part à leur exécution. Du reste,
quant. au dernier fait (des fonds papier fournis par le Gouver-
nement français), comme la Partie qui se trouve devant la
Cour est justement, non pas les porteurs, mais le Gouverne-
ment français, il me semble que le fait peut être invoqué
contre ce dernier.

15. — Il est d’ailleurs facile de comprendre pourquoi les
emprunts brésiliens ont toujours été interprétés ainsi.

A la date des contrats, le billet de banque francais avait
depuis longtemps la même valeur que l'or; son crédit reposait
solidement sur la confiance universelle et offrait les plus com-
plètes garanties de ‘stabilité. On disait indifféremment franc-
papier, franc français ou franc-or ; tout était franc. Chacune de
ces formules exprimait {a même idée, étant donné que le bil-
let et Vor s’équivalaient exactement. Payer en monnaie métal-
lique ou payer en monnaïe-bapier, c'était toujours payer en
or. Personne ne s’imaginait que cette parité pourrait disparai-
tre. On ne voyait donc dans la clause or qu’une garantie pour le
porteur francais de ne pas rester exposé aux surprises de
loscillation du change étranger et d’être payé dans sa monnaie
nationale, c’est-à-dire en francs.

C'est ce qu'a reconnu l'arrêt du Tribunal de la Seine du
26 juillet 1926, lequel, dans une affaire où le Gouvernement
brésilien était partie, a décidé que la caution or, assurée alors
par le Brésil, avait eu seulement pour but de « donner à sa
propre monnaie une stabilité certaine, qu’elle n'avait pas à
l’époque du contrat ». (Clunet, 1927, p. 95.)

C'est ce que reconnaît le Mémoire français lui-même: après
avoir rappelé que les stipulations concernant le paiement en or
« étaient, avant 1914, fréquemment employées par les États
dont la monnaie nationale était sujette à varier et qui faisaient
appel aux capitaux de l'étranger », il arrive à cet aveu:
« C’est dans ces conditions que le Brésil a été amené à les

insérer dans la majeure partie de ses emprunts. »

16. — Il est ‘done incontestable que les. Parties, pendant de
longues années, en parfaite harmonie de vues, ont interprété et
exécuté les contrats comme emprunts papier, tels qu'ils étaient
généralement entendus. Or, quand les contractants exécutent le
148 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSOA

contrat d'une certaine façon, en partie ou pour quelque temps,
le contrat doit être exécuté à l'avenir de la même facon.
(Giorgi, Teor. Oblig., trad. esp. Rev. Leg. Jurisp., vol. IV,
p. 185.) .

Peu importe que, littéralement, les termes des contrats ne
soient pas ambigus. Comme nous l'avons fait sentir dès le
commencement, ce n'est pas la signification littérale qui doit
être prise en considération pour bien juger l'affaire, mais l’#-
tention des Parties. Sur les termes, même les plus clairs, pré-
vaut l'intention qui les dicta, si l'exécution donnée par les
Parties prouve que cette intention n’était pas celle qui résulte
du sens littéral des mots. C’est une règle de droit consacrée
par la généralité des législations, qui se trouve dans l’article 1156
du Code civil français et en vertu de laquelle, dans l’inter-
prétation des contrats, « on doit rechercher quelle a été la
commune intention des Parties plufôt que s'arrêter au sens
littéval des termes ».

17. — Admettons, toutefois, que les raisons qui précèdent
ne soient pas juridiquement fondées. Alors il faut reconnaitre
au moins qu'il s’agit d’un cas douteux, ce qui, du reste, appert
du fait qu'il a été soumis à la Cour, et, dans ces conditions,
il y a lieu de lui appliquer le principe de droit selon lequel,
« dans le doute, la convention s’interprète contre celui qui a
slipulé et en faveur de celui qui a contracté l'obligation » (Codé

civil français, art. 1162).

ITI.
LE CODE CIVIL FRANCAIS ET D’AUTRES LOIS D’ORDRE PUBLIC.

© 18. — Mais supposons que la mention or des contrats
brésiliens constitue, en effet, un engagement de paiement en or
ou son équivalent, contre les risques de la dépréciation de la
monnaie francaise. .

Dans ce cas, la clause or n’aurait pas de validité et les
contrats ne seraient pas exécutables en France.
- La loi qui régit les conditions et la monnaie du paiement
dans des contrats comme ceux qui font l'objet de cette
affaire, passés entre un État et des souscripteurs ou porteurs
149 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSOA

particuliers d’un autre État, est la loi territoriale du pays où
le paiement s'effectue. Ce principe se rencontre dans presque
tous les livres de doctrine ; il est consacré par la jurisprudence
française, comme nous le verrons plus loin, et figure déjà dans
un Code de Droit international privé, adopté par plusieurs
nations, le Code Bustamante, dont l’article 170 dispose que
« la loi locale réglemente les conditions du paiement et la
monnaie en laquelle il doit étre fait ».

Or, l’article 1895 du Code civil français est ainsi conçu :

« L'obligation qui résulte d’un prêt en argent, n’est fou-
jours que de la somme numérique énoncée au contrat.

Sil y a eu augmentation ou diminution d'espèces avant
Vépoque du paiement, le débiteur doit vendre la somme
numérique prétée, et ne doit rendre que cette somme dans les
espèces ayant cours au moment du paiement. »

Rien de plus clair: le débiteur doit rendre la somme numé-
rique prêtée et ne doit rendre que cette somme dans les
espèces ayant cours au moment du paiement.

« Toute stipulation », dit Duvergnier, « qui aurait pour
résultat direct ou indirect d'autoriser le prêteur à refuser la
monnaie pour sa valeur légale, ne peut sortir ses effets. » (Droit
civil, vol. VI, p. 198.) |
_ Et Fiore: « Si, pour des raisons d'intérêt public, la loi dis-
posait que les billets de banque devraient être donnés et reçus
dans les paiements comme argent comptant, pour leur valeur
nominale, nonobstant toute disposition légale ou toute stipula-.
tion contraire, le créancier ne pourrait pas les refuser ou les
recevoir seulement pour une valeur moindre. » (Droit internatio-
nal privé, vol. I, n° 195.)

Le Code civil français, article 1895, était en vigueur à l’épo-
que où les emprunts brésiliens ont été contractés et ne pouvait
pas être ignoré par les souscripteurs. Ceux-ci savaient donc
que, en payant en billets de banque, qui sont une des monnaies
ayant cours légal (loi du 12 août 1870), le débiteur s’acquit-
terait de son obligation, et le créancier n'aurait pas le droit
de refuser le paiement: le refus impliquerait même un délit,
prévu expressément à l’article 475, $ 11, du Code pénal.

19. — En matière de contrats, dira-t-on, la volonté des Par-
ties est la loi suprême, et les Parties, dans le cas présent,
150 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSÔA

auraient très bien pu avoir l'intention d’exclure le paiement
en billets de banque et stipuler le paiement exclusif en or.

Non, ce ne serait pas possible: les lois qui règlent le pouvoir
libératoire des monnaies sont des lois d'ordre public, car
elles intéressent directement l’économie du pays et l’ordre social,
et, partant, les conventions particulières ne peuvent rien contre
elles. C’est le principe consacré par l’article 6 du Code civil
français : « On ne peut déroger par des conventions particulières
aux lois intéressant l’ordre public. »

« La règle», disent Aubry et Rau, « la règle que les paiements

de sommes d’argent doivent être faits d’après la valeur nomi-
nale des espèces à l’époque où ils sont effectués, dant fondée
sur un intérêt d'ordre public, il en résulte que toute convention
qui y porte directement ou indirectement atteinte, doit être
regardée comme nulle. » (Cours de Droit civil, 4° éd., vol. IV,
§ 318, p. 150.)
. « Les billets de la Banque de France », dit Planiol, « peuvent
être employés dans les paiements à Ja place de l'or et de
l'argent, et cela quelle que soit la somme à payer. Le créancier
n'a pas le droit de les refuser et TOUTES LES CONVENTIONS
CONTRAIRES SONT NULLES, la loi qui donne cours légal aux
billets de banque étant d'ordre public. » (Traité de Droit civil,
vol. II, 6% éd., p. 144, n° 423.)

Mais on n’a pas besoin d’avoir recours a la doctrine pour
prouver le caractère d'ordre public de l’article 1895 du Code
civil français. Ce caractère lui est reconnu par le Code pénal,
lorsque, par l'article 475, $ Ir, comme nous l'avons déjà
remarqué, il punit « ceux qui auraient refusé les espèces et
monnaies nationales non fausses ni altérées, selon la valeur
pour laquelle elles ont cours ». |

20. — En outre du Code civil, d’autres lois d’ordre public,
la loi du cours légal (12 août 1870) et celle du cours forcé

(5 août 1914), s'opposent en France à la légitimité de la
clause or.
I5I - ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSOA

IV.
LA: JURISPRUDENCE FRANÇAISE.

21. — L'arrêt admet aussi cette affirmation quant au cours
forcé, mais fait une distinction, d’après laquelle « toute stipu-
lation or est nulle quand elle concerne une transaction inté-
rieure, mais il n’en est pas ainsi quand il s’agit de contrats
internationaux, même si le paiement doit intervenir en France».

Et il invoque à son appui la jurisprudence française (page 35).

D'après le compromis, article VI, « dans l'appréciation de
toute loi nationale de. l’un ou de l’autre pays et applicable au
litige, la Cour .... ne sera pas liée par la jurisprudence des
tribunaux respectifs ».

Cela veut dire évidemment que «la Cour est tenue de
mettre de côté la jurisprudence nationale et de fixer elle-même
l'interprétation des textes législatifs qui lui semblerait être la
plus juste en l'espèce ».

Si la Cour croyait ne pas avoir ce droit, elle n’avait pas
non plus celui d’accepter comme définitive, sans le moindre
examen personnel des lois d'ordre public dont nous avons parlé,
.l’interprétation de la jurisprudence française, que le commun
accord des Parties avait expressément exclue, et alors elle
aurait dû s’abstenir de trancher le point de l’applicabilité des
lois susdites aux paiements à effectuer en France.

C'est pourtant ce qu'a fait l’arrêt, en butte aux difficultés
résultant du fait que le différend est réglé par le droit privé
et n'appartient donc pas à la juridiction de la Cour.

Mais la jurisprudence française relative à cette matière ne
réunit pas les conditions de continuité, d’uniformité et de fixité
dont elle a besoin pour s'imposer. Les débats ont montré clai-
rement que, pour juger de la validité ou de la non-validité de
la clause or, cette jurisprudence se fonde tantôt sur la natio-
nalité des Parties, tantôt sur leur domicile, tantôt sur le lieu
du paiement, tantôt sur la nature de la convention.
152 ARRÊT N° 15. — OPINION DISSIDENTE DE M. PESSOA

Tl y a des arrêts pour toutes les opinions.

Quoi qu’il en soit, M. Georges Hubrecht, dans un livre paru
il y a à peine cinq mois, et où il étudie longuement toutes les
phases de cette jurisprudence, et non seulement quelques arrêts,
constate que, après toutes ses modifications, elle semble s’étre
fixée sur ce principe: « C’est le leu de paiement qui est seul
déterminant pour décider si la clause or ou la clause monnaie
étrangère est valable ou non en raison du cours forcé. » |

Il ne suffit donc pas qu'il s'agisse d’une convention initerna-
tionale pour rendre aussitôt inapplicable la loi du cours forcé ;
il faut tenir compte du lieu des paiements découlant de la
convention: s'ils s'effectuent en France, la loi française du
cours forcé ‘est applicable.

« Dans tous les paiements de francs français à faire en France, »
dit M. Savatier, « les lois fiduciaives françaises s'appliquent
obligatoirement ; franc-bapier et franc-or, au sens où nous les
avons définis, sont nécessairement réputés identiques. Au
contraire, aucun texte n’impose l'application à l'étranger des
lois de police et de sûreté, telles que celles qui nous occupent
…. On voit à quel signe simple et facile se reconnaitra, dans
les relations internationales, la validité de la clause payable en
ov; il suffira de consulter le lew du paiement.» (Dalloz,

1926, 2™° Partie, p. 107.)

Et M. Niboyet, cité aussi par le Mémoire brésilien : « Le cours
forcé s'impose dans les rapports internationaux au même titre
que dans les rapports internes dés l'instant où le paiement
doit avoir heu sur le territoire français. »

22. — On a parlé de la loi du 25 juin 1928 qui a aboli le
cours forcé établi par la loi du 5 août 1914 et, après avoir
défini le franc, unité monétaire française, déclare (art. 2):
«La présente définition n’est pas applicable aux paiements
internationaux qui, antérieurement à la promulgation de la pré-
sente loi, ont pu valablement être stipulés en francs-or. »

Mais, de cette disposition, aucun argument ne peut être
déduit pour la solution de l'affaire franco-brésilienne. La loi
du 25 juin 1928 est postérieure de deux mois au compromis, et
153 ARRÊT N° I5. — OPINION DISSIDENTE DE M. PESSÔA

un acte postérieur au différend et émanant exclusivement de
Pune des Parties ne peut étre invoqué contre le droit antérieure-
ment acquis de l’autre Partie.

23. — Les considérations exposées dans ce dernier chapitre
servent à démontrer que, même en admettant l'obligation du
paiement en or pour les emprunts brésiliens, les conclusions
de l'arrêt sont trop absolues : il aurait dû prendre en considé-
ration les restrictions que les lois françaises d’ordre public —
le Code civil, la loi du cours légal et celle du cours forcé —

x

opposent à l’autorité de la Cour.

(Signé) Epiracio Prsséa.
